Citation Nr: 1200128	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-32 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his currently diagnosed acquired psychiatric disorders, which include anxiety disorder, panic attack syndrome, and panic disorder without agoraphobia, result from a tank training exercise during active service wherein he nearly missed killing a fellow soldier.  An April 2007 statement from the Veteran's treating physician, Dr. R.A.C., has opined that this event is the most probable cause for the Veteran's current panic attack symptoms.  In September 2008, a VA clinician opined that it is at least as likely as not that the Veteran's panic disorder is related to his claimed inservice events.

The Veteran's service personnel records reflect his military occupational specialty (MOS) as a tank crewman.  In January 1963, the Veteran was issued a motor vehicle license authorizing him to operate an M48A1 tank.  Thus, the Veteran's allegations are generally consistent with his known circumstances of service.  See 38 U.S.C.A. § 1154(a).  The Board, therefore, finds that medical opinion based upon a review of all relevant evidence is necessary to decide this case.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (VA required to provide medical examination or opinion when the medical evidence suggests a nexus of a current disorder to service, but is too equivocal or lacking in specificity to support a decision on the merits).

The Board observes that, in adjudicating this case, the RO denied the claim on the basis that the Veteran has provided no evidence corroborating a traumatic event in service.  This corroboration requirement only applies to an adjudication involving a claim of service connection for posttraumatic stress disorder (PTSD), which is not claimed.  See generally 38 C.F.R. § 3.304(f).

The claim on appeal simply requires that an "event" in service be a causative factor in the currently manifested disability.  See Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004) (service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service).  The evaluation as to whether or not the claimed event occurred only involves a credibility determination based upon the entire evidentiary record.  38 U.S.C.A. § 1154(a).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining complete clinical records from R.A.C., M.D., since approximately 1999. 

2.  Obtain clinical records of the Veteran's psychiatric treatment at the Providence VA Medical Center since July 2009.

3.  Upon completion of the above, schedule the Veteran for VA psychiatric examination in order to obtain opinion as to whether he has an acquired psychiatric disorder that is related to an event in service.  The claims folder should be provided to the examiner for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:

	a) identify all currently manifested acquired psychiatric disorders; and

	b) for each disorder, provide opinion as to whether it is at least as likely as not that such disorder is caused by an event(s) during active service?

For purpose of examination and opinion, the examiner is specifically requested to consider and address the following:

* the Veteran's accepted MOS as a tank crewman and operator;
* the Veteran's consistent report of the onset of panic attacks triggered by stories from veterans' returning from the first Gulf War;
* the April 2007 statement from the Veteran's treating physician, Dr. R.A.C., opining that the Veteran's tank duties in service is the most probable cause for his current panic attack symptoms;
* the September 2008 VA clinical evaluation leading to an opinion that it is as likely as not that the Veteran's panic disorder is related to his military experiences; and 
* any applicable accepted medical principles, to include consideration as to whether there is any medical reason to accept or reject the Veteran's allegation that his current panic attack symptoms are attributable to the claimed events in service.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

4.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

